DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-14 are objected to because of the following informalities:  
In claim 13, lines 2-3, the phrase “the single longitudinal slot of the lockout member includes a first slot portion configured for accommodating the arcuate segment of the lockout member” appears to have a typographical error, since as disclosed in paragraph [0032] and shown in figure 6, the first slot portion 40a accommodates the arcuate segment 60 of the firing member, not the arcuate raised segments 48 of the lockout member 36.  For examination purposes, claim 13 is interpreted as the first slot portion configured for accommodating the arcuate segment of the firing member.  
Dependent claim 14 is objected to as depending from an objected claim.  
Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US Patent Publ. No. 2007/0102475).

With respect to claim 2, Ortiz et al. disclose that the lockout member 226 includes a lockout shelf (flattened tip portion 242, fig. 4, [0046]) and the firing member 165 includes a lockout recess (notch 246, fig. 4, [0046]), the lockout shelf configured to engage the lockout recess when in the locked position (fig. 8, [0046]) of the lockout member, and configured to release the lockout recess when in the release position (fig. 6, [0046]) of the lockout member.  Ortiz et al. disclose that the lockout shelf 242 engages the lockout recess 246 via locking pin 244 (fig. 8, [0046]) when in the locked position, and therefore the lockout shelf is considered to be configured to engage the lockout recess when in the locked position.    
With respect to claim 3, Ortiz et al. disclose that the lockout member 226 is pivotally mounted to the cartridge body, the lockout member being configured for pivotal movement between the locked position and the release position (figs. 6 and 8, [0044]).  
With respect to claim 4, Ortiz et al. disclose that the lockout member 226 is normally biased toward the locked position (via spring fingers 240, fig. 8, [0045]).  

With respect to claim 7, Ortiz et al. disclose that the lockout member 226 includes at least one release leg (tines 238, fig. 4, [0045]) configured to be engaged by the staple cartridge upon mounting of the staple cartridge to the cartridge body to facilitate movement of the lockout member from the locked position to the release position ([0045], [0049]).  Ortiz et al. disclose that the release legs (tines 238) are configured to be engaged by the wedge sled 180 ([0045]) upon mounting of the staple cartridge to the cartridge body to facilitate movement of the lockout member from the locked position to the release position, and that the wedge sled 180 is a part of the replaceable staple cartridge ([0019], [0049]), and therefore the release legs are considered to be configured to be engaged by the staple cartridge upon mounting of the staple cartridge to the cartridge body to facilitate movement of the lockout member from the locked position to the release position.       
With respect to claim 8, Ortiz et al. disclose that the release legs (tines 238, fig. 4, [0045]) include an arcuate raised segment (Annotated Figure A).

    PNG
    media_image1.png
    651
    609
    media_image1.png
    Greyscale
  
With respect to claim 9, Ortiz et al. disclose that the firing member 165 is configured for longitudinal movement ([0040]) between an initial proximal position and an actuated distal position.  
With respect to claim 10, Ortiz et al. disclose that the lockout member 226 includes a stop (locking pin 244, fig. 6, [0046]) proximal of the lockout shelf (flattened tip portion 242, fig. 6, [0046]), the 
With respect to claim 11, Ortiz et al. disclose that the firing member 165 is configured to traverse the single longitudinal slot 236 of the lockout member 226 during movement of the firing member between the initial proximal position and the actuated distal position (fig. 5, [0045]).  
With respect to claim 12, Ortiz et al. disclose that the firing member 165 includes a lower arcuate segment (bottom foot 172, Annotated Figure B) and a plate segment (Annotated Figure B).  

    PNG
    media_image2.png
    638
    567
    media_image2.png
    Greyscale

With respect to claim 13, Ortiz et al. disclose that the single longitudinal slot 236 of the lockout member 226 includes a first slot portion (Annotated Figure C) configured for accommodating the arcuate segment of the firing member13WO 2019/165640PCT/CN2018/077890 and a second slot portion (Annotated Figure C) configured for accommodating the plate segment of the firing member.  As noted in paragraph 2 above, claim 13 is interpreted as the first slot portion is configured for accommodating the arcuate segment of the firing member.  As shown in figure 7, the first slot portion is configured for accommodating the arcuate firing member, and the second slot portion is configured for accommodating the plate segment of the firing member.  

    PNG
    media_image3.png
    386
    440
    media_image3.png
    Greyscale
  
With respect to claim 14, Ortiz et al. disclose that the first slot portion defines a first dimension (Annotated Figure D) orthogonal to the longitudinal axis and the second slot portion defines a second dimension (Annotated Figure D) orthogonal to the longitudinal axis, the first dimension being greater than the second dimension.

    PNG
    media_image4.png
    386
    440
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. in view of Plyley et al. (US Patent No. 5,680,983), cited by Applicant.
Ortiz et al. disclose a surgical stapling instrument including a spring (spring fingers 240, fig. 8, [0045]) coupled to the lockout member 226 and operatively engageable with the cartridge body ([0045]), the spring configured to normally bias the lockout member12WO 2019/165640PCT/CN2018/077890 toward the locked position (fig. 8, [0045]).  

Plyley et al. disclose a surgical stapler including torsion springs 115 (fig. 4, col. 11, lines 33-45) for biasing a pivotal member.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling instrument of Ortiz et al. to replace the springs with the torsion springs as taught by Plyley et al., as the substitution of an art-recognized equivalent for biasing a pivotal member, especially since Plyley et al. teach that any one of a coil spring, leaf spring or torsion spring may be used to bias a pivotal member (col. 11, lines 33-45).  MPEP 2144.06 II.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jasemian et al. (US Patent Publ. No. 2017/0290584) disclose a surgical stapling instrument including a pivotal lockout cooperating with a notched firing member (fig. 34).
Katre et al. (US Patent Publ. No. 2013/0037597) disclose a surgical stapling instrument including a pivotal lockout cooperating with a notched firing member (fig. 19).
Powell (US Patent No. 5,893,506) disclose a surgical stapling instrument including a lockout and a single pusher (col. 6, lines 29-32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731